



COURT OF APPEAL FOR ONTARIO

CITATION:

Ferris v. Ferris, 2012
    ONCA 320

DATE: 20120514

DOCKET: C54277

Cronk, Juriansz and Epstein JJ.A.

BETWEEN

Deanna Margaret Ferris

Applicant (Appellant)

and

Roy Frederick Ferris

Respondent (Respondent in Appeal)

Deborah L. Ditchfield, for the appellant

Lawrence A. Blokker, for the respondent

Heard and released orally: May 9, 2012

On appeal from the order of Justice T.D. Little of the
    Superior Court of Justice, dated August 11, 2011.

ENDORSEMENT

[1]

This is an appeal from an order made on a support variation application
    under the
Interjurisdictional Support Orders Act
, S.A. 2002, c.
    1-3.5.  The application was successful and the court ordered that upon payment
    of $1,000 by the respondent, Roy Ferris, all arrears of spousal and child
    support would be waived.

[2]

The original order of W. Jenkins J. of the Superior Court of Justice,
    dated July 19, 2000, granted summary judgment against Mr. Ferris after he
    failed to appear and was noted in default.  Child support in the amount of
    $600.00 per month and spousal support in the amount of $1,000 per month were
    ordered at that time.

[3]

As of October 19, 2010, the amount of arrears owing for child and
    spousal support, according to a Statement of Arrears from the Ontario Family
    Responsibility Office, was $195,341.79.

[4]

The application judge provided only seven sentences by way of reasons
    for his order waiving all outstanding support arrears.  Ultimately, he found
    that Mr. Ferris presents as completely unable to comply with the terms of the
    original Order of Jenkins, J., dated July 19, 2000.

[5]

In our view, the application judge erred in principle by waiving almost
    $200,000.00 in support arrears based virtually entirely on Mr. Ferris representation
    to the court, without supporting evidence, that he was unable to pay the
    arrears.

[6]

In addition, the record on appeal discloses: (1) a contest over Mr.
    Ferris interests in, and the value of, various real property; (2) no medical
    evidence of Mr. Ferris claimed disability and inability to work; and (3) a
    history of Mr. Ferris non-compliance, and delay in bringing the variation
    application.

[7]

Given this record and the application judges laconic reasons that shed
    no light on his resolution of these issues, the order below cannot stand.

[8]

The appeal is allowed.

[9]

Nothing in this endorsement shall affect the right of either party to
    bring another application to vary support or seek other relief from the court
    below, including the trial of an issue or issues, if so advised.

[10]

The
    appellant is entitled to her costs of this appeal, fixed in the amount of
    $8,450, inclusive of disbursements and all applicable taxes.  The full amount
    of this costs award is related to support and is enforceable as support by the
    Director of the Ontario Family Responsibility Office.

E.A. Cronk J.A.

Russell Juriansz J.A.

G.J.
    Epstein J.A.


